Case: 08-40829     Document: 00511098348          Page: 1    Date Filed: 05/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 3, 2010
                                     No. 08-40829
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KENNETH ALAN THOMAS

                                                   Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                               USDC No. 4:08-CV-16


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Kenneth Alan Thomas, Texas prisoner # 407931, seeks a certificate of
appealability (COA) to appeal the district court’s dismissal as time barred,
pursuant to 28 U.S.C. § 2244(d), of his 28 U.S.C. § 2254 petition challenging his
conviction for aggravated assault and resulting eight-year sentence.
        A COA is granted on the issue of whether Thomas’s petition was barred
by the statute of limitations in light of Womack v. Thaler, 591 F.3d 757 (5th Cir.


        *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-40829   Document: 00511098348 Page: 2       Date Filed: 05/03/2010
                                No. 08-40829

2009), which was decided after the district court’s judgment in the instant case.
See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We vacate the district court’s
judgment, and we remand for further proceedings consistent with Womack. See
Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir. 1998). We express no opinion
on the ultimate disposition of Thomas’s Section 2254 petition.
      COA GRANTED; JUDGMENT VACATED; CASE REMANDED.




                                       2